DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: The word absorb or forms of the word absorb are misspelled throughout the entire lengthy specification.  Appropriate correction is required.  Please also correct the abstract.3
Claim Objections
Claims 1-14 are objected to because of the following informalities:  The word absorb or forms of the word absorb are misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2014/0184692 to Takano et al. “Takano.”
With regard to Claim 7, Takano teaches a liquid absorption unit (300) comprising:
a container (170) which recovers a liquid (D) containing an organic solvent [0087] introduced from an introduction portion (230) configured to introduce the liquid (D);
an absorbing portion (220) which is received in the container (170) and which includes a polymer absorbent absorbing the liquid; and
an organic solvent adsorbing portion (210) which is received in the container (170) and which adsorbs the organic solvent contained in the liquid,
wherein the organic solvent adsorbing portion (210) is provided at a position at which the organic solvent adsorbing portion comes in contact with the liquid before the liquid comes in contact with the absorbing portion [0040-0044].
Claim 8, Takano teaches (fig. 2A) wherein the organic solvent adsorbing portion (210) is disposed above the absorbing portion (220) in a vertical direction [0038].
With regard to Claim 9, Takano teaches (figs. 2A and 2B) wherein the organic solvent adsorbing portion (210) is provided at an introduction position at which the liquid is introduced from the introduction portion (230), and the absorbing portion (220) is provided at a side wall side or a bottom portion side (170a) of the container (170) than the introduction portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2006/0238564 to Ishihara as modified by Takano.
With regard to Claim 1, Ishihara teaches a liquid absorption system (70) comprising:
a pipe (22) which transports a liquid;
a discharge portion (22a) which discharges the liquid transported by the pipe (22);

Ishihara teaches the claimed invention except for a pipe which transport a liquid containing an organic solvent; an absorbing portion which is received in the container and which includes a polymer absorbent absorbing the liquid; and an organic solvent adsorbing portion which adsorbs the organic solvent contained in the liquid, wherein the organic solvent adsorbing portion is provided at a position at which the organic solvent adsorbing portion comes in contact with the liquid before the liquid comes in contact with the absorbing portion.
However, Takano teaches (figs. 2A and 2B) a liquid (D) containing an organic solvent [0087]; an absorbing portion (220) which is received in the container (170) and which includes a polymer absorbent absorbing the liquid; and an organic solvent adsorbing portion (210) which adsorbs the organic solvent contained in the liquid, wherein the organic solvent adsorbing portion is provided at a position at which the organic solvent adsorbing portion comes in contact with the liquid before the liquid comes in contact with the absorbing portion [0040-0044].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ishihara with the teachings of Takano to provide a waste ink absorber having excellent permeability and retention, a waste ink absorber absorbing waste ink discharged from a head for injecting ink is provided with a first portion and a second portion having different densities, and the first portion has higher density than the second portion (abstract).
Claim 2, the combination of Ishihara as modified by Takano teach wherein the organic solvent adsorbing portion (210) is provided at the pipe or the discharge portion or between the pipe and the discharge portion.  The same motivation applies.
With regard to Claim 14, as best understood, Ishihara teaches (fig. 8) an image forming apparatus (10).  Ishihara as modified by Takano teach: one of the liquid absorption system according to claim 1 (see claim 1 discussion above).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara as modified by Takano and US Pub. 2020/0230964 to Miyasaka.
With regard to Claim 5, Ishihara as modified by Takano teach the claimed invention except for wherein the absorbing portion is formed of an aggregate of small pieces each of which includes a base material containing cellulose fibers and the polymer absorbent supported by the base material.
However, Miyasaka teaches wherein the absorbing portion is formed of an aggregate of small pieces each of which includes a base material containing cellulose fibers and the polymer absorbent supported by the base material [0021 and 0025-0026].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ishihara as modified by Takano with the teachings of Miyasaka to improve liquid absorption characteristic [0026].



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takano as modified by US Pub. 2020/0230964 to Miyasaka.
With regard to Claim 12, Takano teach the claimed invention except for wherein the absorbing portion is formed of an aggregate of small pieces each of which includes a base material containing cellulose fibers and the polymer absorbent supported by the base material.
However, Miyasaka teaches wherein the absorbing portion is formed of an aggregate of small pieces each of which includes a base material containing cellulose fibers and the polymer absorbent supported by the base material [0021 and 0025-0026].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Takano with the teachings of Miyasaka to improve liquid absorption characteristic [0026].

Allowable Subject Matter
Claims 3-4, 6, 10-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of Claims 3-4 and 10-11 is the inclusion of the limitations wherein the organic solvent adsorbing portion adsorbs an organic solvent having an SP value of 10 or less.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for the allowance of Claims 6 and 13 is the inclusion of the limitations wherein the polymer absorbent contains an anionic water absorbing resin, and the organic solvent adsorbing portion contains active carbon.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  EP 2789467 A2 discloses a reservoir has a liquid absorption body for absorbing liquid introduced into an introduction portion. A communication hole exposes a part of a surface of the liquid absorption body to outer side. A cover portion located over the introduction portion covers upper side of the introduction portion and does not cover the communication hole, where the predetermined surface of the liquid absorption body is an upper surface of the liquid absorption body, and the introduction portion is defined by the liquid absorption body.
		EP-1619031-A2 discloses absorbing bodies (27, 28, 29) are accommodated in a container (26) of a recovery reservoir (25) in this order from the side corresponding to a bottom surface (26c) of the container (26), so that an introduction chamber (30) is defined in the middle of a recovery space (S). A lid (31) having a shutter plate (34) and a communication hole (35) is located over the third ink absorbing body (29). The upper side of the introduction chamber is covered by the shutter plate (34) to suppress volatilization of solvent element of waste ink introduced 

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853